                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:19-cv-249-FL
____________________________________
                                      )
MATTHEW BRADLEY,                      )      DEFENDANT ANALYTICAL
                                      )      GRAMMAR, INC.’S APPENDIX
      Plaintiff,                      )      TO LOCAL CIVIL RULE 56.1
v.                                    )      STATEMENT OF
                                      )      UNDISPUTED MATERIAL FACTS IN
ANALYTICAL GRAMMAR, INC.,             )      SUPPORT OF ITS MOTION FOR
                                      )      SUMMARY JUDGMENT
      Defendant.                      )
____________________________________)



                Exhibit 56: Merriam-Webster definition of the word “viral,” located at
                <https://www.merriam-webster.com/dictionary/viral> (Ex. 51 to Declaration of
                D. Booth)




PPAB 5720354v1.docx                   1
        Case 5:19-cv-00249-FL Document 30-38 Filed 07/17/20 Page 1 of 11
Viral | Definition of Viral by Merriam-Webster                                                7/10/20, 1(33 PM




 SINCE 1828




           GAMES
           BROWSE THESAURUS
           WORD OF THE DAY
           WORDS AT PLAY

           LOG IN
           REGISTER

           settings
             SAVED WORDS

  viral




 dictionary thesaurus               view recents

 Login or Register
 Hello,

           GAMES
           BROWSE THESAURUS
           WORD OF THE DAY
           WORDS AT PLAY
           SETTINGS


              SAVED WORDS                    view recents




 viral

https://www.merriam-webster.com/dictionary/viral                                                  Page 1 of 10

                           Case 5:19-cv-00249-FL Document 30-38 Filed 07/17/20 Page 2 of 11
Viral | Definition of Viral by Merriam-Webster                                                       7/10/20, 1(33 PM



 adjective
    Save Word

 To save this word, you'll need to log in.

 Log In
 vi·​ral | \ ˈvī-rəl         \

 Definition of viral
 1 : of, relating to, or caused by a virus a viral infection
 2 : quickly and widely spread or popularized especially by means of social media a viral video
       Other Words from viral                    More Example Sentences   Learn More about viral

 Keep scrolling for more

 Other Words from viral

 virally \ ˈvī-​rə-​lē           \ adverb

 Examples of viral in a Sentence
 Recent Examples on the Web The administrators posted the photos on Facebook and the post quickly went
 viral, gaining more than 314,000 shares in the first week. — Emily Vanschmus, Better Homes & Gardens,
 "These Seniors Are Searching for Pen Pals to Keep Them Connected While Social Distancing," 30 June 2020
 Facebook user Nate Harves' June 15 post of the screenshots recently went viral. — Chelsey Cox, USA TODAY,
 "Fact check: An adviser for L'Oreal did not release message critical of white people," 30 June 2020

 These example sentences are selected automatically from various online news sources to reflect current usage
 of the word 'viral.' Views expressed in the examples do not represent the opinion of Merriam-Webster or its
 editors. Send us feedback.

 See More

 First Known Use of viral
 1937, in the meaning defined at sense 1

 History and Etymology for viral
 vir(us) + -al entry 1


https://www.merriam-webster.com/dictionary/viral                                                         Page 2 of 10

                           Case 5:19-cv-00249-FL Document 30-38 Filed 07/17/20 Page 3 of 11
Viral | Definition of Viral by Merriam-Webster                                                 7/10/20, 1(33 PM



 Keep scrolling for more

 Learn More about viral
 Share viral



 Post the Definition of viral to Facebook           Share the Definition of viral on Twitter

 Time Traveler for viral




 The first known use of viral was in 1937
 See more words from the same year

 From the Editors at Merriam-Webster



 'Virus' vs. 'Bacteria'

 'Virus' vs. 'Bacteria'

 The key differences between two common pathogens

 Dictionary Entries near viral
 Vipionidae

 vir

 virago

 viral

 Virales

 viral marketing

 virama

 See More Nearby Entries

https://www.merriam-webster.com/dictionary/viral                                                   Page 3 of 10

                           Case 5:19-cv-00249-FL Document 30-38 Filed 07/17/20 Page 4 of 11
Viral | Definition of Viral by Merriam-Webster                                                7/10/20, 1(33 PM




 Statistics for viral
 Last Updated

 3 Jul 2020

 Look-up Popularity

 Top 30% of words

 Cite this Entry

 “Viral.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-
 webster.com/dictionary/viral. Accessed 10 Jul. 2020.

   Style: MLA

 Keep scrolling for more

 More Definitions for viral

 viral

 adjective



 English Language Learners Definition of viral
 : caused by a virus
 : spreading very quickly to many people especially through the Internet

 See the full definition for viral in the English Language Learners Dictionary

 viral

 adjective
 vi·​ral | \ ˈvī-rəl         \

 Medical Definition of viral
 : of, relating to, or caused by a virus viral infections

 Other Words from viral

 virally \ -​rə-​lē          \ adverb

https://www.merriam-webster.com/dictionary/viral                                                  Page 4 of 10

                           Case 5:19-cv-00249-FL Document 30-38 Filed 07/17/20 Page 5 of 11
Viral | Definition of Viral by Merriam-Webster                                                7/10/20, 1(33 PM



 Keep scrolling for more

 More from Merriam-Webster on viral

 Rhyming Dictionary: Words that rhyme with viral

 Spanish Central: Translation of viral

 Nglish: Translation of viral for Spanish Speakers

 Britannica English: Translation of viral for Arabic Speakers


 Comments on viral


 What made you want to look up viral? Please tell us where you read or heard it
 (including the quote, if possible).


 SHOW COMMENTS




                                                 WORD OF THE DAY


                                                      histrionic

https://www.merriam-webster.com/dictionary/viral                                                  Page 5 of 10

                           Case 5:19-cv-00249-FL Document 30-38 Filed 07/17/20 Page 6 of 11
Viral | Definition of Viral by Merriam-Webster                                                7/10/20, 1(33 PM



                                                   See Deﬁnitions and Examples »


                                                   Get Word of the Day daily email!


                                                    Your email address       SUBSCRIBE




 165891285




                                                 Test Your Vocabulary

                                                      Words for Summer: A Quiz


                                                                  Which of the following
                                                                  words means “of or
                                                                  relating to summer”?

                                                            estival            brumal


                                                            vernal             hiemal




                                                              Can you spell these 10
                                                              commonly misspelled words?

                                                              TAKE THE QUIZ


https://www.merriam-webster.com/dictionary/viral                                                  Page 6 of 10

                           Case 5:19-cv-00249-FL Document 30-38 Filed 07/17/20 Page 7 of 11
Viral | Definition of Viral by Merriam-Webster                                                7/10/20, 1(33 PM




                                                         Test Your Knowledge - and
                                                         learn some interesting things
                                                         along the way.

                                                         TAKE THE QUIZ




                         Love words? Need even more deﬁnitions?
    Subscribe to America's largest dictionary and get thousands more deﬁnitions and
                               advanced search—ad free!

                                                   MERRIAM-WEBSTER UNABRIDGED




                                                        W O R D S A T P L AY




https://www.merriam-webster.com/dictionary/viral                                                  Page 7 of 10

                           Case 5:19-cv-00249-FL Document 30-38 Filed 07/17/20 Page 8 of 11
Viral | Definition of Viral by Merriam-Webster                                                            7/10/20, 1(33 PM




             Pushback,                               'Precedented'        A Trick for           The Words of
            Outback, and                                  and            Dealing with            the Week -
             More Words                            'Unprecedented'      Summer Heat:               7/3/20
           Ending in "Back"                              Times             Estivate
                                                                                                 Words from the
              Words ending in                          Are there       It’s like hibernating,   week of 7/3/2020 …
                  'back'      …                      "precedented" …        but warmer. …
                                                         times?




                                                          ASK THE EDITORS




                How to                              Video: Why Is           Literally             Is Singular
             Remember the                           There a 'C' in                              'They' a Better
              Spelling of                              'Indict'?       How to use a word            Choice?
              'Definitely'                                              that (literally) …
                                                    And who put it     drives some people       The awkward case
           A definitive answer.                     there, anyway? …          nuts.               of 'his or her' …




                                                            WORD GAMES




https://www.merriam-webster.com/dictionary/viral                                                              Page 8 of 10

                           Case 5:19-cv-00249-FL Document 30-38 Filed 07/17/20 Page 9 of 11
Viral | Definition of Viral by Merriam-Webster                                                                   7/10/20, 1(33 PM




             Words for                                A More                     Spell It            Dictionary Devil
           Summer: A Quiz                          Exception(al)
                                                       Quiz                 Can you spell these      The dictionary has
           Test your knowledge                                                10 commonly …           been scrambled—…
            of words related to…                   Which of these           misspelled    words?
                                                                              TA K E T H E Q U I Z
                                                                                                     can  you put it back
                                                                                                       P L AY T H E G A M E
           the season of longer                    things doesn't …                                        together?
                TA K E T H E Q U I Z
            days and vacations.                        belong?
                                                   TA K E T H E Q U I Z




                             Learn a new word every day.                      Your email add…             SUBSCRIB>
                                                                                                                  E


                             Delivered to your inbox!

                             OTHER MERRIAM-WEBSTER DICTIONARIES


                                       SPANISH CENTRAL
                                       LEARNER'S ESL DICTIONARY
                                       WORDCENTRAL FOR KIDS
                                       VISUAL DICTIONARY




                                       SCRABBLE® WORD FINDER
                                       MERRIAM-WEBSTER'S
                                       UNABRIDGED DICTIONARY
                                       BRITANNICA ENGLISH -
                                       ARABIC TRANSLATION
                                       NGLISH - SPANISH-ENGLISH
                                       TRANSLATION


                                                                          FOLLOW US



https://www.merriam-webster.com/dictionary/viral                                                                     Page 9 of 10

                          Case 5:19-cv-00249-FL Document 30-38 Filed 07/17/20 Page 10 of 11
Viral | Definition of Viral by Merriam-Webster                                                                 7/10/20, 1(33 PM




              Browse the Dictionary: A B C D E F G H I J K L M N O P Q R S T U V W X Y Z
                                                                       0-9

                       Home           Help       Apps     About Us    Shop    Advertising Info    Dictionary API
                Contact Us             Join MWU         Video    Word of the Year     Puku    Vocabulary Resources
                             Law Dictionary             Medical Dictionary   Privacy Policy    Terms of Use
                                                                Do Not Sell My Info

               Browse the Thesaurus                 Browse the Medical Dictionary         Browse the Legal Dictionary
                                                   Browse the Spanish-English Dictionary

                                                   © 2020 Merriam-Webster, Incorporated




https://www.merriam-webster.com/dictionary/viral                                                                   Page 10 of 10

                          Case 5:19-cv-00249-FL Document 30-38 Filed 07/17/20 Page 11 of 11
